Citation Nr: 1227892	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for residuals of frostbite of bilateral feet to include peripheral neuropathy.  Jurisdiction over the claim now resides with the Chicago, Illinois RO.

In May 2011, the Veteran withdrew is request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

In October 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not document in-service cold injury; frostbite residuals were not shown during service, at separation, or for many years thereafter; and the weight of the medical evidence of record does not support a finding that the Veteran currently suffers from residuals of in-service frostbite.  


CONCLUSION OF LAW

Service connection for residuals of in-service frostbite is not warranted.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Analysis

The Veteran contends that he has current residuals of frostbite of the feet, related to his active military service.  Specifically, he claims that while stationed in France during active military duty, he was exposed to rain and snow without protective footwear while on extended maneuvers during the winter months.  He contends that he has had problems with his feet since that time.

Service treatment records show that the Veteran was noted to have asymptomatic pes planus at the time of his enlistment examination in February 1953, and he was seen for trouble with his left foot arch in January 1954.  He was diagnosed with pes planus again, and an arch support was installed.  Service treatment records also show that the Veteran had almost 2 and 1/2 years of foreign service, including a tour of duty in Braconne, France in the 1950's, but they are negative for complaints or clinical findings related to any injuries to the feet as a result of cold weather, including frostbite or peripheral neuropathy.  The Veteran did not make any complaints related to his feet and lower extremities at the time of his separation in January 1956, and during his discharge examination his feet and lower extremities were evaluated as normal.  In short, there is no record of injuries to the feet, much less cold injury residuals, shown during service, at separation, or for years thereafter. 

Outpatient treatment records from the VA Medical Center in Marion, Illinois dated from January 1998 to April 2007 show treatment for peripheral neuropathy.  They show that the Veteran was first seen in 1998, approximately 42 years after separation from service, with complaints of a tingling sensation and numbness in the legs and feet bilaterally since 1995.  He did not report that his symptoms started during military service, or that they were related to cold weather exposure during active duty.  His medical problems at that time included borderline diabetes mellitus, severe obesity, degenerative disc disease of the lumbosacral spine, and mild hypothyroidism.  He was diagnosed with mild peripheral neuropathy, which the examining neurologist opined was multifactorial.

The first showing of record of the currently reported symptoms involving the legs and feet is in 1998, about 42 years after separation from service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Moreover, no competent medical evidence has been presented to specifically show a causal nexus between the current symptoms, first reported in 1998, and some in-service cold injury (which is not documented) in the 1950's.  In this regard, the Board notes that the Veteran submitted an October 2005 statement from private physician, S.B., MD, in support of his claim.  Dr. S.B. reported that the Veteran had a history of peripheral neuropathy, secondary to frostbite he had in service in the 1950's, and that he had experienced tingling and numbness, soreness of the skin between the toes, and weakness in the lower extremities.  

The Board finds that the opinion of Dr. S.B. is of limited probative value because it is based on history provided by the Veteran as opposed to a review of the Veteran's medical history including his service treatment records and it is not supported by the evidence found in the Veteran's service treatment records.  Furthermore, Dr. S.B. failed to provide a rationale for his opinion.  The Court has held that a bare transcription in a medical record of the Veteran's self-reported history, unenhanced by medical analysis, does not constitute competent medical evidence to link the Veteran's current condition to service.  LeShore v. Brown, 8 Vet. App. 405 (1995).  While the physician opines that the Veteran's symptoms may be related to some cold injury such as frostbite, he is in essence saying nothing more than that the Veteran states he has had the problems since a cold injury during service, and therefore, his problems are connected to service.  

The Board notes again that the Veteran's service medical records are devoid of any record that the Veteran suffered a cold injury while in service.  The Veteran's separation examination shows that at that his feet and lower extremities were evaluated as normal.  Again, there is a 42-year gap between the Veteran's discharge from service and post service findings regarding his feet.  Since the October 2005 statement is clearly based on the history provided by the Veteran, and that history is not supported by the record, the Board gives it little to no probative value.  See Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).
A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has reported that he has had frostbite residuals since experiencing severe cold during service in France.  Here, the Veteran is clearly competent to attest to his symptoms regarding foot pain, as well as tingling, numbness and soreness of the feet and legs.  Such symptoms are "observable" symptoms.  See Layno, supra.  However, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion on a medical matter, to include the diagnosis of a specific disability or the origins of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is against a finding of an in-service cold injury, any manifestation of a cold injury residual during service or within one year of separation from service, continuity of symptomatology associated with cold injury residuals, and a medical nexus between the post-service diagnosis and service.  Thus, service connection for residuals of frostbite to the feet is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In September and December 2005 letters, the Veteran was provided with the notice required under § 5103.  The Board notes that, even though the letters requested a response within 60 days, they also expressly notified the Veteran that she had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in a March 2006 letter.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was most recently scheduled for a VA examination for his claimed cold injury residuals in November 2011, but he cancelled the examination, reporting at that time that he was in a nursing home and unable to attend.  Furthermore, the Veteran has not requested that the examination be rescheduled.  In this regard, the Board notes that in the July 2012 supplemental statement of the case (SSOC), the RO informed the Veteran that if he was willing to report for an examination, he should contact them immediately.  In response, the Veteran submitted a statement in July 2012 indicating that he did not have any more evidence to submit, and requesting that the Board proceed with the adjudication of his claim.  Furthermore, the Veteran's representative did not request that the Veteran's examination be rescheduled in the July 2012 Post-Remand Brief submitted on the Veteran's behalf.  The Board is sensitive to the Veteran's situation, but notes that it is impossible for an examiner to give an adequate opinion on the etiology of any of his current bilateral foot symptoms without him being examined.  

In the case of an original claim, when a Veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  As the Veteran failed to appear for his scheduled VA examination without good cause shown, and has essentially indicated that he will not report for further examination, the claim was decided based on the evidence of record.

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.


ORDER

Service connection for residuals of frostbite of the feet is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


